883 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Martha Joyce RANSBOTTOM, Defendant-Appellant.
No. 89-5882.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1989.

Before BOYCE F. MARTIN, Jr., WELLFORD and MILBURN, Circuit Judges.

ORDER

1
The defendant appeals the denial of her motion for acquittal and motion for new trial following a jury verdict of guilty for travel in interstate commerce with intent that a murder be committed as consideration for an agreement to pay money.  The district court has referred the case for presentence investigation and set a sentencing date of September 27, 1989.


2
No judgment of conviction, sentence or commitment has been entered.  In a criminal case, appellate review is generally prohibited until conviction and imposition of sentence.    Flanagan v. United States, 465 U.S. 259, 263 (1984);  Berman v. United States, 302 U.S. 211 (1937).  Accordingly, this appeal is premature.


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction without prejudice to the defendant's right to file a timely notice of appeal from the final judgment in this case.  Rule 9(b), Local Rules of the Sixth Circuit.